Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was *835considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion, ought to be reviewed by the Court of Appeals: "Did this court err in reversing the Supreme Court’s order and remitting the matter to the Supreme Court for an in-camera inspection of the taped interview with Donald Bent to determine what portions, if any, of such interview, were conducted confidentially?” Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.